NOT FOR PUBLICATION

                                                      UNITED STATES DISTRICT COURT
                                                         DISTRICT OF NEW JERSEY
                                                            CAMDEN VICINAGE

________________________
                                                                 :
OMAR CROMER,                                                     :
                                                                 :         Civ. Action No. 19cv8392 (RMB)
                                            Petitioner           :
                                                                 :
                  v.                                             :         MEMORANDUM AND ORDER
                                                                 :
STATE OF NEW JERSEY, et al.,                                     :
                                                                 :
                  Respondents                                    :
________________________                                         :


              Petitioner Omar Cromer, a prisoner incarcerated in South

Woods State Prison, seeks to bring a Petition under 28 U.S.C. §

2254 for Writ of Habeas Corpus by a Person in State Custody,

challenging his 2014 conviction and sentence for aggravated sexual

assault in the New Jersey Superior Court, Camden County. (Pet.,

ECF No. 1.) Petitioner did not pay the $5.00 filing fee1 or submit

an application to proceed in forma pauperis (“IFP”). (Pet., ECF

No. 1.) 28 U.S.C. § 1915(a) provides, in relevant part:

                             (1) . . . any court of the United States may
                             authorize the commencement, prosecution or
                             defense of any suit, action or proceeding,
                             civil or criminal, or appeal therein, without
                             prepayment of fees or security therefor, by a
                                                            
1 28 U.S.C. § 1914(a) provides, in relevant part, “[t]he clerk of
each district court shall require the parties instituting any civil
action, … on application for a writ of habeas corpus the filing
fee shall be $5.”
          person who submits an affidavit that includes
          a statement of all assets such prisoner
          possesses that the person is unable to pay
          such fees or give security therefor. Such
          affidavit shall state the nature of the
          action, defense or appeal and affiant's belief
          that the person is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          or appeal a judgment in a civil action or
          proceeding without prepayment of fees or
          security therefor, in addition to filing the
          affidavit filed under paragraph (1), shall
          submit a certified copy of the trust fund
          account     statement    (or     institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

     Petitioner stated in Paragraph 13 of the petition that he has

not presented all grounds for relief to the state’s highest court

having jurisdiction. 28 U.S.C. § 2254(b)(1)(A) provides,

          [a]n application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be
          granted unless it appears that—

               (A) the applicant has exhausted the
               remedies available in the courts of the
               State….”

     This provision requires a state prisoner to present his claims

at every level of a state’s ordinary appellate review procedure,

including a petition for discretionary review in the state supreme

court. O’Sullivan v. Boerckel, 526 U.S. 838, 840 (1999). A district

court may not entertain a “mixed habeas petition,” a petition that

contains both exhausted and unexhausted claims. Rose v. Lundy,

                                 2 
 
455 U.S. 509, 510 (1982).

     There are repercussions if Petitioner chooses to proceed

solely on his exhausted claims at this time and bring a second

petition after exhausting his unexhausted claim(s). 28 U.S.C. §

2244(b)(2) provides:

          [a] claim presented in a second or successive
          habeas corpus application under section 2254
          that was not presented in a prior application
          shall be dismissed unless—

               (A) the applicant shows that the claim
          relies on a new rule of constitutional law,
          made retroactive to cases on collateral review
          by the Supreme Court, that was previously
          unavailable; or

                (B)(i) the factual predicate for the
          claim    could  not  have  been   discovered
          previously through the exercise of due
          diligence; and

               (ii) the facts underlying the claim, if
          proven and viewed in light of the evidence as
          a whole, would be sufficient to establish by
          clear and convincing evidence that, but for
          constitutional    error,     no    reasonable
          factfinder would have found the applicant
          guilty of the underlying offense.


     There are also potential statute of limitations concerns if

Petitioner chooses to withdraw the present petition and to refile

his petition after exhausting his unexhausted claims in the state

courts. 28 U.S.C. § 2254(d)(1), (2) provides,

          (d)(1) A 1-year period of limitation shall
          apply to an application for a writ of habeas
          corpus by a person in custody pursuant to the
          judgment of a State court. The limitation

                                3 
 
          period shall run from the latest of—

               (A) the date on which the judgment became
               final by the conclusion of direct review
               or the expiration of the time for seeking
               such review;

               (B) the date on which the impediment to
               filing an application created by State
               action in violation of the Constitution
               or laws of the United States is removed,
               if the applicant was prevented from
               filing by such State action;

               (C) the date on which the constitutional
               right asserted was initially recognized
               by the Supreme Court, if the right has
               been newly recognized by the Supreme
               Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual
               predicate   of  the   claim  or   claims
               presented could have been discovered
               through the exercise of due diligence.

          (2) The time during which a properly filed
          application for State post-conviction or other
          collateral   review   with   respect  to   the
          pertinent judgment or claim is pending shall
          not be counted toward any period of limitation
          under this subsection.

     Petitioner, therefore, must decide whether to (1) amend his

petition to raise only his exhausted claims or (2) withdraw his

petition until his unexhausted claims have been exhausted; or (3)

seek a stay and abeyance of his petition until his unexhausted

claims have been exhausted. A district court will grant a stay and

abeyance (1) when the district court determines there was good

cause for the petitioner's failure to exhaust his claims first in


                                4 
 
state court; (2) the district court determines that the unexhausted

claim(s) is not plainly meritless; and (3) the stay must be subject

to reasonable time limits. Rhines v. Weber, 544 U.S. 269, 277

(2005).

       IT IS therefore on this 18th day of April 2019,

       ORDERED that the Clerk of the Court shall administratively

terminate this case; Petitioner is informed that administrative

termination is not a “dismissal” for purposes of the statute of

limitations, and that if the case is reopened, it is not subject

to the statute of limitations time bar if it was originally filed

timely, see Jenkins v. Superintendent of Laurel Highlands, 705

F.3d    80,   84   n.2   (2013)   (describing   prisoner   mailbox   rule

generally); Dasilva v. Sheriff's Dept., 413 F. App’x 498, 502 (3rd

Cir. 2011) (“[The] statute of limitations is met when a complaint

is submitted to the clerk before the statute runs ….”); and it is

further

       ORDERED that if Petitioner wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Camden, NJ 08101, within 30 days of the date of

entry of this Order; Petitioner’s writing shall include either (1)

a complete, signed in forma pauperis application, including a

certified 6-month trust account statement, or (2) the $5.00 filing

fee; and (3) a writing stating whether Petitioner wishes to (1)

                                     5 
 
withdraw the petition while he exhausts his unexhausted claim(s);

or (2) submit an amended petition containing only his exhausted

claims; or (3) submit a motion seeking a stay and abeyance of the

petition until Petitioner exhausts his unexhausted claim(s); and

it is further

        ORDERED that upon receipt of a writing within the allotted

time from Petitioner, stating that he wishes to reopen this case

and submitting a complete in forma pauperis application or payment

of the filing fee, and stating Petitioner’s choice with respect to

how he will proceed on the mixed petition, the Clerk of the Court

will be directed to reopen this case; and it is finally

        ORDERED that the Clerk of the Court shall serve a copy of

this Order, together with a blank form “Affidavit of Poverty and

Certification (HABEAS CORPUS)” upon Petitioner by regular U.S.

mail.


                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       United States District Judge




                                  6 
 
